Title: From Thomas Jefferson to James Madison, 10 September 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 10. 1802.
          
          Yours by yesterday’s post is recieved. the letter to Higginson & others is entirely approved, and is sealed & forwarded to mr Brent. the Consulate at Nantes must be disposed of according to our former arrangement. I do not know whether the mr Lynch recommended is the one who was living at Nantes when I was in France, or his son. of that one there is something not favourable resting in my mind, altho’ I cannot recollect the particulars. but Patterson’s claims are certainly superior.—I recd. from mr Brent extracts from the letters of Chancr. Livingston & Sumpter concerning the resignation of the latter. I presume he does not wait for a formal permission. but suppose it had better be sent. I inclose you a commission of bankruptcy for your signature. it is to correct an error of having given a former one to a person of the same surname, for which this is now substituted. mr Brent reminds me of a parcel of blanks he sent for signature. I remember signing them, & sending them either to yourself or him.
          We shall be very happy to see yourself, family, & Dr. & mrs Thornton here. the Govr. is up at present; goes down on Thursday (16th.) and returns on Tuesday (21st.) when you get to the forks of the road at Will Becks’s, the other side of Milton, a turn of the road forces you to the river at Milton, & when there it is better to cross there & come round along the public road on this side the river, my private one being hardly wide enough & safe for a carriage, altho’ my waggons & carts do pass it. this adds a couple of miles to the length of the journey. with my best respects to the ladies accept assurances of my constant & affectionate friendship.
          
            Th: Jefferson
          
          
            P.S. I notify the offices at Washington that the post which leaves that place on the 24th. inst. is the last by which any thing should be forwarded to me here.
          
        